Exhibit 10.1

 
FIRST AMENDMENT TO SUBLEASE


THIS AGREEMENT (hereinafter this “First Amendment”) made as of the 25th day of
November 2009, between PDI, INC. (“Sublandlord”), a Delaware corporation, with
offices at One Route 17 South, Saddle River, New Jersey 07458; and AMERICAN TACK
& HARDWARE CO., INC., a New York corporation (“Subtenant”), with offices at 25
Robert Pitt Drive, Monsey, New York 10952.


W I T N E S S E T H:


WHEREAS, Sublandlord and Subtenant entered into a sublease dated June 21, 2005
(the “Sublease”), whereby Subtenant is presently in possession of premises
containing approximately 16,020 rentable square feet of space on a portion of
the first (1st) floor (the “Subleased Premises”) in the building known as Saddle
River Executive Center,  located at One Route 17 South, Saddle River, New Jersey
(the “Building”); and


WHEREAS, the Subleased Premises are a portion of the premises leased by
Sublandlord from VRS Saddle River LLC (the “Prime Landlord”) under a certain
lease dated November 20, 2003 (the “Prime Lease”); and


WHEREAS, the term of the Sublease is scheduled to expire on August 31, 2010; and


WHEREAS, Sublandlord and Subtenant have agreed to extend the term of the
Sublease, and to amend and modify certain provisions of the Sublease as
hereinafter provided.


NOW, THEREFORE, Landlord and Tenant agree as follows:


1.
 
Defined Terms.  Capitalized terms used herein shall have the meanings ascribed
to them in the Sublease, unless otherwise defined herein.



2.
 
Term. The Sublease is hereby modified to provide that the term of the Sublease
is hereby extended for the period commencing on September 1, 2009 (the “Extended
Term Commencement Date”) and expiring at 11:59 p.m. on January 30, 2016 (the
“Extended Term Expiration Date”), and Paragraph 2 of the Sublease is hereby
modified accordingly. The period commencing on the Extended Term Commencement
Date and ending on the Extended Term Expiration Date is hereinafter referred to
as the “Extended Term.”



3.
 
Renewal Option.  Paragraph 41 of the Sublease is hereby deleted in is entirely.





4.
 
Base Rent. The Sublease is hereby modified to provide that, from and after the
Extended Term Commencement Date and continuing during the Extended Term,
Subtenant shall pay to Sublandlord, Annual Base Rent as follows:


 
 

--------------------------------------------------------------------------------

 



Period
Rent Per Square Foot
Annual Base Rent
Monthly Base Rent
9\01\09-12\31\12
$22.00
$352,440.00
$29,370.00
1\01\13-
1\30\16
$24.00
$384,480.00
$32,040.00



Annual Base Rent shall be payable in equal monthly installments, in advance, on
the first day of each calendar month during the Extended Term.


5.
 
Annual Base Rent Concession. Provided Subtenant is not in monetary default in
any of the terms, covenants or provisions of the Sublease beyond any applicable
notice or cure period, and notwithstanding anything contained herein to the
contrary, Subtenant shall be entitled to a monthly abatement of Annual Base Rent
in the amount of Twenty Nine Thousand Three Hundred Seventy and 00/100
($29,370.00) Dollars per month (the “Concession Amount”), said Concession Amount
to be applied against the monthly payment of Annual Base Rent due pursuant to
this First Amendment for the months of September 2009, October 2009 and November
2009 (the "Concession Period"). In the event of a default by Subtenant (after
receipt of written notice and expiration of any applicable cure period) in any
of Subtenant’s monetary obligations under the Sublease, as amended by this First
Amendment, which results in a termination of this Sublease, as amended by this
First Amendment, by Sublandlord or results in Sublandlord recovering possession
of the Subleased Premises prior to the Extended Term Expiration Date,
Sublandlord shall be entitled to include the entire Concession Amount in its
claim for damages in any legal proceedings commenced and prosecuted by
Sublandlord against Subtenant in connection with such default.



6.
 
Base Year. The Sublease is hereby modified to provide that from and after
September 1, 2010, the Base Year for the calculation of Subtenant’s
Proportionate Share of increases in real property taxes and Operating Expenses
for the Subleased Premises shall become calendar year 2009, and Paragraph 4 of
the Sublease is hereby modified accordingly.



7.
 
Security Deposit. Sublandlord and Subtenant agree that Sublandlord shall
continue to hold the sum of $66,750.00 in the form of a letter of credit (the
“Security Deposit L\C”) as the Security Deposit pursuant to Paragraph 31 of the
Sublease. To the extent the Security Deposit L\C may have expired prior to the
date hereof, Subtenant agrees, as a condition to the effectiveness of this First
Amendment, to replace same on or before the date hereof with a valid Security
Deposit L\C, and maintain same during the Extended Term in accordance with
Paragraph 31 of the Sublease.



Notwithstanding anything to the contrary contained in the Sublease or this

 
2

--------------------------------------------------------------------------------

 

Paragraph 7, provided Subtenant has not been in default under the Sublease, as
amended by this First Amendment, beyond the expiration of any applicable notice
and cure periods at any time before September 1, 2010, and Subtenant has paid
Sublandlord Annual Base Rent on a timely basis as required herein, Sublandlord
shall permit the Security Deposit L/C to be: (a) amended or replaced (at
Subtenant’s sole cost and expense) to reduce the face amount of the Security
Deposit L/C to a sum equal to Thirty-Three Thousand Three Hundred Seventy Five
and 00/100 ($33,375.00) Dollars; or (b) terminated, provided, that prior to such
termination Subtenant has deposited with Sublandlord a bank or certified check
in the amount of Thirty-Three Thousand Three Hundred Seventy Five and 00/100
($33,375.00) Dollars. In no event shall a reduction in the amount of the
Security Deposit L/C be permitted absent Subtenant providing Sublandlord with an
amendment to the Security Deposit L/C from the issuing bank or a replacement of
the Security Deposit L\C from the issuing bank (or such other bank or financial
institution as may be reasonably acceptable to Sublandlord). It shall be
Subtenant’s sole obligation to obtain such written amendment or replacement from
the issuing bank (or such other bank or financial institution as may be
reasonably acceptable to Sublandlord).  In the event of a replacement of the
Security Deposit L\C, Sublandlord agrees to return to Subtenant the then current
Security Deposit L\C upon receipt of said replacement Security Deposit L\C.


8.
 
Electricity. During the Extended Term, Subtenant’s monthly charge for
electricity for the Subleased Premises shall continue to be payable pursuant to
and subject to the terms and conditions of Paragraph 6 of the Sublease.



9.
 
Monument Signage. Sublandlord shall cooperate with Subtenant to support
Subtenant’s application to Prime Landlord for signage rights on the monument
sign located at the entrance of the Building (upon which currently appears
Sublandlord’s name), and  Sublandlord hereby agrees to the placement of
Subtenant’s name on such monument sign.



10.
Furniture, Fixtures and Equipment.  During the Extended Term, Sublandlord shall
permit Subtenant to continue to use Sublandlord’s furniture, fixtures and
equipment currently located in the Subleased Premises (the “FF&E”), pursuant to
the terms and conditions of Paragraph 40 of the Sublease until the expiration or
sooner termination of the Sublease, as amended by this First Amendment.  Upon
the expiration of the Sublease, as amended by this First Amendment, Sublandlord
agrees to transfer, sell and assign to Subtenant, for a purchase price of $1.00,
all of Sublandlord’s right, title and interest in and to the FF&E, free and
clear of all liens and encumbrances, but otherwise is its “as is”, “where is”
condition.



11.
Broker. Sublandlord and Subtenant represent and warrant one to the other that CB
Richard Ellis, Inc. and The Steven Frank Company, LLC (collectively, the
“Broker”) is the sole Broker with whom either party has negotiated in bringing
about this First Amendment, and Sublandlord and Subtenant agree to indemnify


 
3

--------------------------------------------------------------------------------

 

and hold each other harmless from any and all claims of other brokers and
expenses in connection therewith arising out of or in connection with any
conduct inconsistent with the representations tendered by one to the other
herein.  Sublandlord agrees to pay Broker a commission in consideration of this
First Amendment pursuant to a separate agreement, and Sublandlord further agrees
to hold Subtenant harmless from any and all claims made by Broker arising from
or relating to the transactions contemplated by this First Amendment.


12.
No Default. (a). Subtenant represents that, to Subtenant’s actual
knowledge,  Sublandlord is not in default under any of its obligations under the
Sublease and that to Subtenant’s actual knowledge, no event has occurred which,
with the passage of time or the giving of notice, or both, would constitute a
default by Sublandlord  thereunder.  For purposes of this Paragraph 12(a),
“Subtenant’s actual knowledge” shall mean the actual knowledge of Salvatore
Mirra, Chief Executive Officer of Subtenant.



(b).   Sublandlord represents that, to Sublandlord’s actual
knowledge,  Subtenant is not in default under any of its obligations under the
Sublease and that to Sublandlord’s actual knowledge, no event has occurred
which, with the passage of time or the giving of notice, or both, would
constitute a default by Subtenant  thereunder.  For purposes of this Paragraph
12(b), “Sublandlord’s actual knowledge” shall mean the actual knowledge of
Jeffrey Smith, Chief Financial Officer of Sublandlord.


13.
Condition of Subleased Premises.  Except as set forth in Paragraph 14 below,
Landlord shall have no obligation to improve, or perform any work in, the
Subleased Premises and Subtenant shall continue to lease the Subleased Premises
in its “as is”, “where is” condition as of the date hereof, subject only to
reasonable wear and tear ocurring during the Extended Term.



14.
Security/Key-Card Access System.   Sublandlord and Subtenant acknowledge that
Sublandlord may be relocating from that certain portion of the Building
currently occupied by Sublandlord.  Notwithstanding the foregoing, Sublandlord
agrees, at its sole cost and expense, to take all actions necessary and
appropriate (including, without limitation, the purchase of additional software)
to maintain the existing Security/Key-Card Access System (the “Security System”)
and ensure that Subtenant, at all times during the Extended Term, continues to
be able to utilize the existing Security System, as currently configured,
permitting Subtenant to access the Building and the Subleased Premises.



15.
Effectiveness; Termination.  The submission of this First Amendment for
examination does not constitute a reservation of, or option for, the Subleased
Premises, and this First Amendment becomes effective only upon execution and
delivery thereof by Sublandlord and Subtenant, and the delivery thereof of the
written consent of Prime Landlord to the terms and conditions of this First
Amendment (the “Prime Landlord’s Consent”).  Within five (5) business days of
the


 
4

--------------------------------------------------------------------------------

 

date hereof, Subtenant agrees to provide Sublandlord with the information
required by Prime Landlord pursuant to Paragraph 12 of the Prime Lease.   In the
event Prime Landlord’s Consent is not obtained on or before the date that is
forty-five  (45) days subsequent to the date Subtenant provides Sublandlord with
the information required by Prime Landlord pursuant to Paragraph 12 of the Prime
Lease (the “Consent Date”), either party may, at its sole option, cancel this
First Amendment by delivering not less than ten (10) days’ prior written notice
to the other party and, provided that the Consent is not received prior the end
of such ten (10) day period, this First Amendment shall become null and void and
thereafter the parties shall have no further obligations to each other with
respect to this First Amendment.

 
16.
Ratification. Except as modified by this First Amendment, the Sublease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed.  The covenants,
agreements, terms, provisions and conditions contained in this First Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns. In the event of any conflict between the terms contained
in this First Amendment and the Sublease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties.



IN WITNESS WHEREOF, Sublandlord and Subtenant have hereunto executed this First
Amendment as of the date and year first above written, and acknowledge the one
to the other that they possess the requisite authority to enter into this
transaction and to sign this First Amendment.


PDI, INC., Sublandlord
   
By: /s/ Jeffrey Smith
 
Name: Jeffrey Smith
 
Title: CFO
   
AMERICAN TACK & HARDWARE, INC.,
Tenant
   
By: /s/ Salvatore F. Mirra
 
Name:  Salvatore F. Mirra
 
Title: CEO




 
5

--------------------------------------------------------------------------------

 
